This appeal is from a judgment sustaining a general demurrer to the appellant's amended original petition and dismissing the case. The questions presented on appeal were certified to the Supreme Court in April, 1912. They have recently been answered in an opinion which will be found in Watkins v. Minter, 180 S.W. 227. The answer returned necessitates a reversal of the judgment and a remand of the cause, and it will be, accordingly, so ordered. It is unnecessary for us to add anything to what is said in the opinion of the Supreme Court. *Page 511